DETAILED ACTION
This action is in response to the amendment filed 9 February 2021. 
	Claims 1 – 20 are pending and have been examined.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 November 2020 has been considered by the examiner.

Response to Amendment
The amendments to claims 12, 16, 18 and 19 render the previous 112(b) rejections moot. 

Response to Arguments
Applicant's arguments filed 9 February 2021 have been fully considered but they are not persuasive. 	Applicant argues “However, claim 1 does not recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people and, thus, does not recite a method of organizing human activity under the 2019 Eligibility Guidance”.  Examiner respectfully disagrees.
	Turning to the MPEP 2106.04(a)(2) II Certain Methods of Organizing Human Activities: The phrase "methods of organizing human activity" is used to describe concepts relating to: • fundamental economic principles or practices (including hedging, insurance, mitigating risk);  • commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and  • managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  Applicant’s claim as a whole recites an apparatus performing a method of estimating a reach of media, which is a type of advertising, marketing or sales activity1.  As such it is an abstract idea.
	“Furthermore, the claims are not directed to a mental process. Aspects of claim 1, such as performing first parallel computations to determine second multipliers by using the first parallel computations to concurrently solve second equations corresponding to a tree association using first multipliers cannot be feasibly performed in the human mind at least because it requires one or more commercial solvers to perform the parallel computations, as set forth in claim 1. The Office Action alleges a mental process without presenting any evidence that a human mind can actually perform first parallel computations to determine second multipliers by using the parallel computations to concurrently solve second equations corresponding to a tree association using first multipliers, as set forth in claim 1. Without such supporting evidence, the§ 101 rejection is based on mere conjuncture and cannot stand. Thus, claim 1 does not recite a mental process under the 2019 Eligibility Guidance. Accordingly, claim 1 does not recite a judicial exception under the 2019 Eligibility Guidance. Claim 1 is, therefore, patent eligible at Prong One of Revised Step2A”. Examiner respectfully disagrees.
	In Electric Power Group, the CAFC stated “In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category2.  Here. Applicant’s claims are merely performing analyzing of information using a generic commercial solver.  A generic computer solver is not ‘more’, as it is broadly cited, and the specification states that it can be any type of mixed integer programming optimizer (see Applicant’s specification, [0067]).  As such, since the claims recite analyzing information by steps people go through in their minds, or by mathematical algorithms, it is an abstract idea. 

	Applicant argues “The apparatus of claim 1 provides a practical solution to the problem of an inaccurate or impossible reach determinations of media across margins... While claim 1 offers an unmistakably practical application of technology, it also provides no risk whatsoever of preempting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, the claim is not directed to a judicial exception and, thus, is patent eligible. Therefore, the rejection is in error.” Examiner respectfully disagrees.
	The problem of an inaccurate or impossible reach determinations of media across margins is not an improvement to the functioning of a computer, or to any other technology or technical field;  nor is applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; nor is it applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; it is merely a business problem. The claim as a whole merely describes how to apply the concept and, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	Further, in regards to preemption, the CAFC has stated that “It is further noted that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.”3 “And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract”4.  
	Here, in Applicant’s disclosure, the parallel processing is not an invention of Applicant’s invention; it is merely a feature of the software and hardware used by the invention (see, Applicant’s specification, [0031], [0041]).  While Applicant argues that its claims are like those in Bascom, it is unclear what ordered combination of ‘one or more commercial solvers’ in Applicant’s claim is similar to the “particular arrangement of elements is a technical improvement over prior art ways of filtering such content” as found in Bascom, as claim 1 only recites the elements of ‘an association controller’ and ‘one or more commercial solvers’.  There is no particular combination of elements in ‘one or more’ commercial solvers, since ‘one or more’ is anything but a ‘particular arrangement’.5 

	The 101 rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 7 are directed towards an apparatus comprising an association controller and one or more commercial solvers, however these is merely software per se6 and are non-statutory under 35 U.S.C. 101. 

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary claim 15  recites the limitations of generating a tree association corresponding to a union of a first margin of media and a second margin of the media; determining first multipliers by solving first equations corresponding to panelist impressions and panelist audience totals of at least one of the first margin, the second margin, or the union; performing first parallel computations with a processor to determine second multipliers by using the first parallel computations to concurrently solve second equations corresponding to the tree association using the first multipliers; discarding the first multipliers; performing second parallel computations with the processor to determine third multipliers corresponding to a total audience exposed to the media at at least one of the first margin, the second margin, or the union by using the second parallel computations to concurrently solve third equations corresponding to the tree association using database proprietor impression totals; and determining an estimate for a population reach of the media for at least one of the first margin, the second margin, or the union based on the third multipliers. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g.  human behavior, advertising, marketing), with steps that can be performed in the mind,  but for the recitation of generic computer components.  That is, other than reciting “with a processor”, nothing in the claim element precludes the steps from practically being performed in the mind, nor does the processor take the claim limitations of the organizing human activity grouping.  The mere nominal recitation of using a generic processor does not take the claim limitation out of the organizing human activity or mental processes groupings. Thus, the claim recites a process for organizing human activity using a mental process.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The independent claims recite the additional elements of an association controller, one or more commercial solvers, a non-transitory computer readable storage medium, and with a processor. These computer elements that perform the steps or that are used to perform the steps (e.g. with a processor), are recited at a high level of generality and either merely automate the steps or are used by a user to perform calculations. Each of the additional limitations is, at best,  no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350). 
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  Turning to exemplary dependent claims 16 – 20:
Claim 16 merely further describes the step of generating a tree association (see also the 112 2nd rejection, above);
Claim 17 merely further describes the equations;
Claims 18 and 19 merely further describe the steps of solving the equations; and 
Claim 20 merely further describes the union and the tree association.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. an association controller, one or more commercial solvers, a non-transitory computer readable storage medium, and with a processor]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry7  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0093]-[0101] and FIG. 8, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation8.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.
	

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejections under 35 101, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Seth (U.S. 2015/0180989), directed to methods and apparatus to measure media using media object characteristics;
Srivastava et al. (U.S. 2015/0186403), directed to methods and apparatus to de-duplicate impression information;
Hawkins et al.	(U.S. 9,236,962), directed to generating reach and frequency data for television advertisements;
Mowrer et al.	(U.S. 2016/0269783), directed to methods and apparatus to assign viewers to media meter data

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 See  “2019 Revised Patent Subject Matter Eligibility Guidance; Subject Matter Examples”, Example 42, claim 1: “The claim as a whole recites a method of organizing human interactions. The claimed invention is a method that allows for users to access and update patients’ medical records and store the updated information which is a method of managing interactions between people”; noting that the claim as a whole can recite an abstract idea. 
        
        2 See Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), citing TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978).  See further TLI Communications LLC v. AV Automotive L.L.C., No. 15-1372, (Fed. Cir. May 17, 2016) “[T]he claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two”.
        
        3 See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  
        
        4 See OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015), citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345.
        
        5 See also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015) “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”.
        
        6 See Applicant’s specification, paragraph [0094], which states the processor implements the association controller and commercial solver(s). 
        7 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        8 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).